1
2
3
4
5
6
7
8                    IN THE UNITED STATES DISTRICT COURT

9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   LOGIC WORKS, LLC, Nevada limited            Case No. 8:18-cv-2200-JLS-KES
11   liability company,
                                                 The Honorable Josephine L. Staton
12                      Plaintiff,
13   vs.                                  [PROPOSED] ORDER GRANTING
                                          STIPULATED PROTECTIVE
14   SPINNAKER INTERNATIONAL LLC; ORDER
15   and ASHWIN DAMODARAN, an
     individual; DOES I-X, inclusive; and
16   ROE CORPORATIONS I-X, inclusive,
17                                        Complaint filed: December 13, 2018
                       Defendants.
18
     AND ALL RELATED CROSS-
19
     ACTIONS
20
21          Pursuant to the Stipulated Protective Order of the parties dated
22   March 7, 2019, and FOR GOOD CAUSE SHOWN, IT IS SO ORDERED that the
23   terms of the Stipulated Protective Order (Dkt. 24) to which the parties have agreed
24   are adopted as the Protective Order for the above matter.
25
26   Dated: March 08, 2019
27                                           HON. KAREN E. SCOTT
                                             UNITED STATES MAGISTRATE JUDGE
28

                                                 1
                       [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
